EXAMINER'S AMENDMENT


  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee.


The application has been amended to correct an obvious minor informality as follows: 



Claim 2, “having” in line 2 has been replaced with –and have—to remove awkwardness.






The following is an examiner’s statement of reasons for allowance:

None of the prior art either taken alone or in combination was deemed to teach or fairly suggest the combination cargo restraining device including a base strip with a top surface and a bottom surface having a hole extending through the top surface and the bottom surface wherein the base strip has a front end and a back end and the hole is disposed nearer the back end than the front end such that the bottom surface is substantially flat and is uninterrupted flat along substantially its entire length except for the hole.  Moreover, the bottom surface defining an area of at least about 52 square inches and the hole having an area of no more than about 1/4 square inch.  The device further including a sleeve with a front wall, a rear wall and a pair of lateral walls disposed about the hole with the front, rear and lateral walls being  nearer the back end of the base strip than the front end such that the lateral walls have a length longer than each of the front wall and the rear wall.  Finally, the device being configured such that the front, rear and lateral walls and the top surface define a rectangular cavity for receiving an end of a support wherein the cavity is contiguous with the hole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616